Citation Nr: 0807244	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  96-26 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement service connection for a nervous disorder.

2.  Entitlement to an effective date prior to January 30, 
1995 for the award of a 50 percent evaluation for a right 
shoulder disability.

3.  Entitlement to an effective date prior to January 30, 
1995 for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to August 
1957.  

In August 2000, the Board of Veterans' Appeals (Board), in 
pertinent part, denied the veteran's claim for a rating in 
excess of 20 percent for a right shoulder disability, both on 
a schedular and extraschedular basis; denied his claim for an 
initial rating in excess of 10 percent for arthritis of the 
right hand and fingers; and denied his claim for a TDIU.  In 
January 2001, the Board determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a nervous condition.  

The veteran appealed the Board's August 2000 and January 2001 
decisions to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to motions to remand the case, the 
Court granted the motions by orders dated in May and 
June 2001, and the veteran's claims were returned to the 
Board.

In May 2002, the Board again denied the veteran's claims.  He 
appealed the Board's May 2002 decision to the Court, and in 
February 2003 the parties to the appeal filed a Joint Motion 
for Remand and to stay further proceedings.  In April 2003, 
the Court granted the motion, thereby vacating the Board's 
decision and again remanding the matter for readjudication 
pursuant to the Joint Motion.

In December 2003, the Board remanded the veteran's claims for 
additional development.  In May 2004, while the appeal was in 
remand status, the RO increased the rating for the veteran's 
right shoulder disability to 50 percent - the maximum 
schedular rating available for that disability - and granted 
his claim for TDIU.  Both awards were made effective from May 
26, 1995.  The RO confirmed and continued its prior denials 
of the veteran's remaining claims, and the case was returned 
to the Board in September 2004.

Later in September 2004, the veteran's attorney submitted a 
notice of disagreement (NOD) with the effective date of the 
awards of increased compensation for the right shoulder 
disability and for TDIU assigned in the RO's May 2004 
decision.  

In a November 2004 decision, the Board reopened the veteran's 
claim for service connection for a nervous disorder and 
remanded the reopened claim and the other issues, including 
the issues relating to the effective date of the awards of 
increased compensation for the right shoulder disability and 
for TDIU.  

Communication was received from the veteran in December 2004 
indicating his desire to withdraw his appeal concerning 
entitlement to an extraschedular rating for his right 
shoulder disability.  In addition, a rating decision in 
January 2007 assigned an effective date of January 30, 1995, 
for the 50 percent rating for the veteran's right shoulder 
disability and for a total disability rating based on 
individual unemployability.  Further, a rating decision in 
November 2007 increased the rating for arthritis of the right 
hand and fingers to 20 percent, the rating requested by the 
veteran and his attorney, effective from May 26, 1995; the RO 
advised them that the decision constituted a full grant of 
the benefit sought on appeal.  Therefore, the only issues 
remaining for appellate consideration are those concerning 
service connection for a nervous disorder and an earlier 
effective date for the awards of an increased rating for the 
shoulder disability and a TDIU.   


FINDINGS OF FACT

1.  The evidence does not show that the veteran has a nervous 
disorder that had its origins in or is otherwise attributable 
to service.  

2.  The claim for an increased rating for a right shoulder 
disability was received on January 30, 1995.  

3.  The November 14, 1994 VA general medical examination 
included examination of the service-connected right shoulder 
disability.

4.  It is not factually ascertainable that a 50 percent 
rating for the right shoulder disability was warranted prior 
to November 14, 1994.  

5.  The claim for a total disability rating based on 
individual unemployability was received on May 26, 1995.  

6.  It is not factually ascertainable that a total disability 
rating based on individual unemployability was warranted 
prior to November 14, 1994.  


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for a 
nervous disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  

2.  An effective date of November 14, 1994, but no earlier, 
for a 50 percent evaluation for a right shoulder disability 
is warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3. 157(b)(1), 3.400 (2007).  

3.  An effective date of November 14, 1994, but no earlier, 
for a total disability rating based on individual 
unemployability is warranted. 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.157(b)(1), 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran testified at a hearing at the RO in August 1996 
and at a videoconference hearing before the Board in March 
2000.  No testimony was received at those hearings concerning 
service connection for a nervous disorder, however.  

The veteran's service medical records, including the report 
of his separation examination, are completely silent for any 
psychiatric complaints, clinical findings, or diagnosis.  

The medical evidence shows that a psychiatric disorder was 
first manifest in 1967, approximately 10 years after his 
separation from service, when the veteran was hospitalized at 
a private facility for psychiatric treatment.  The diagnosis 
given at that time was schizophrenic reaction, 
schizoaffective type.  

A VA Form 21-526 received in May 1967 contained the notation 
"Mental condition, which began in service, I believe."  The 
form noted the veteran's treatment in service for his 
shoulder and head, and for diarrhea, indicating, "This may 
have been the start of nervousness."  The form was signed by 
the veteran's father and, as such, is not competent medical 
evidence.  

VA and private treatment records dated since 1967 have noted 
differing psychiatric diagnoses, primarily some form of 
personality disorder.  A VA compensation examiner in November 
1994 diagnosed chronic, severe paranoid disorder, but did not 
attribute the disorder to service.  The same physician later 
evaluated the veteran in October 2003, apparently without 
reviewing the claims file but with the copy of the November 
1994 VA examination provided to him by the veteran, because 
much of the information appears to have been provided by the 
veteran himself.  The October 2003 letter concluded with a 
diagnosis very similar to what he had assigned in 1994; the 
examiner added in October 2003 that the disorder "probably 
did become manifested during a four year period with history 
that his medical records had been lost" and there is a 
handwritten notation "in the military" with an arrow 
indicating that this phrase should be inserted between the 
words "period" and "with."  Even assuming that this is an 
opinion by the physician to the effect that the veteran's 
psychiatric disorder began in service, the Board accords the 
opinion little probative value because the examiner did not 
provide any rationale or other support for that October 2003 
opinion.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); 
see also Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

A VA psychologist evaluated the veteran in depth in November 
2003 and discussed all aspects of his psychiatric history in 
significant detail.  He noted the veteran's reports of 
problems during service and even before service.  The 
examiner found relevant the fact that, although the veteran 
endorsed on psychological testing in 2003 that he felt 
"different" or not himself since service, he did not 
endorse such problems on identical testing in 1991.  The 
psychologist also ascribed at least some of the veteran's 
problems to his history of alcohol dependence.  In addition, 
he noted that the veteran completed a 4-year college degree 
"with straight-A's" after leaving service, which, he 
indicated, was not consistent with significant psychiatric 
problems.  Finally, the examiner assigned a sole diagnosis of 
a personality disorder.  

To resolve any conflict in the above medical opinions, 
another opinion was obtained from a panel of three VA 
psychiatrists in July 2006.  Those examiners did not evaluate 
the veteran himself, just the claims file containing the 
prior opinions, as well as treatment records and examination 
reports.  The panel also noted the lack of rationale for the 
opinion by the VA physician in October 2003.  The panel 
concluded, however, that, based on its extensive review of 
the medical record, the veteran's history was consistent with 
a severe personality disorder that was unlikely to have been 
caused by or exacerbated by his military service.  The report 
states that the veteran also had a history of a mood 
disturbance and alcohol dependence, both of which also 
appeared not to have been caused by or exacerbated by 
service.  


Also of record are statements by several individuals - 
primarily family members, many of whom had known him since 
childhood - recalling their observations of the veteran's 
behavior, particularly since his return from service.  
Although these lay individuals are competent to report their 
observations of the veteran's behavior, they are not 
competent to comment upon medical observations or to make 
medical diagnoses; such statements in this regard - by the 
veteran, his representative or others - are entitled to no 
probative weight.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Thus, the medical opinions as to the proper 
diagnosis for the veteran's psychiatric disorder vastly 
outweigh the symptoms reported in the lay statements.  

Weighing all of the available evidence, the Board finds that 
the preponderance of the evidence shows that the veteran does 
not have an acquired psychiatric disorder that began in 
service or that is otherwise attributable to service.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.  To the 
contrary, the evidence does demonstrate that he has a 
personality disorder, which is not a disability for which 
service connection may be granted.  38 C.F.R. § 3.303(c).  

II.  Earlier effective dates

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court of Appeals for Veterans Claims (Court) held that "38 
U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase)."  The Court further stated that the 
phrase "otherwise, date of receipt of claim" provides the 
applicable effective date when a factually ascertainable 
increase occurred more than one year prior to receipt of the 
claim for increased compensation.  Id.  


A.  Right shoulder

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2007).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  The Board must also consider the effect of 
pain on those activities, if appropriate.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

A 50 percent rating for the major arm requires unfavorable 
ankylosis of the scapulohumeral articulation in abduction, 
limited to 25 degrees from the side.  Code 5200.  

A rating decision in April 1989 granted service connection 
for postoperative residuals of an open reduction and internal 
fixation of the right acromioclavicular joint, and assigned a 
0 percent rating.  In a February 1996 rating decision, the RO 
denied an increased rating for the veteran's right shoulder 
disability, and he appealed that decision.  Subsequently, the 
rating was increased to 20 percent, effective from May 26, 
1995.  Then, in a May 2004 rating decision, the RO increased 
the rating to 50 percent, again effective from May 26, 1995.  
(The award of the 50 percent rating was considered a full 
grant of benefits, inasmuch as that is the maximum rating 
assignable under VA's rating schedule for disability of the 
shoulder joint.)  The veteran appealed the May 26, 1995, 
effective date.  A January 2007 rating decision assigned an 
earlier effective date of January 30, 1995, for the 50 
percent rating.  

The veteran testified at a hearing at the RO in August 1996 
and at a videoconference hearing before the Board in March 
2000.  At those hearings, however, he discussed his current 
problems with his right shoulder, hand and fingers, including 
his unemployability.  The effective date issues had not yet 
arisen at that time.  

As set forth above, two factors govern the assignment of the 
effective date for an increased rating:  the date of receipt 
of the claim by VA and the date it is factually ascertainable 
that an increase in disability occurred.  In this case, the 
veteran's claim for an increased rating for his right 
shoulder disability was received on January 30, 1995.  He 
agrees with that date.  (See the notice of disagreement 
submitted by his attorney in September 2004.)  The veteran's 
attorney argues, however, that, per Harper, the effective 
date should be the date of a November 14, 1994 VA 
examination, on the basis that this is the date on which the 
increase in disability was factually ascertainable.

Following the 1989 rating decision that granted service 
connection for the right shoulder disability, the veteran did 
not file a claim for increase until January 1995.  The 
general medical examination conducted on November 14, 1994 
was apparently the result of the veteran's claim for non-
service-connected pension benefits, which was filed in August 
1994.  The November 1994 general medical examination report 
included a discussion of the veteran's right shoulder 
disability, including findings on physical and x-ray 
examination.

The date of VA outpatient examination will be accepted as the 
date of receipt of a claim when the report relates to 
examination of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination.  See 38 C.F.R. § 3.157(b)(1).  In this 
case, the November 1994 VA general medical examination 
included examination of the service-connected right shoulder 
disability, and findings concerning that disability were 
included in the examination report.  Moreover, a claim for 
increase for the service-connected right shoulder disability 
was received within one year thereafter, in January 1995.  
Consequently, the Board concludes that the date of the 
November 14, 1994 VA general medical examination constitutes 
the date of an informal claim for increase in the service-
connected right shoulder disability pursuant to 38 C.F.R. 
§ 3.157(b)(1).

The Board does not, however, find a basis upon which to award 
an effective date for the 50 percent disability evaluation of 
the right shoulder earlier than November 14, 1994.  No claim 
for increase was filed between November 14, 1994 and the 
rating decision in 1989 that granted service connection, and 
it is not contended otherwise.  Moreover, the record does not 
contain evidence showing that a rating of 50 percent was 
factually ascertainable prior to November 14, 1994.  In fact, 
the May 2004 rating decision that granted to 50 percent 
rating specifically stated that the rating was based on 
evidence received since the Board's remand dated in December 
2003.  The rating decision discusses the March 2004 and April 
2004 VA examinations and a treatment note dated in June 2003 
from Dr. Bicknell, and specifically states that the 50 
percent rating was assigned based on findings on VA 
examination.  Significantly, the VA compensation examiner 
reported in November 1994 that movement of the right shoulder 
appeared to be normal, although he noted that there was 
"some complaint of pain on movement," without stating at 
what degree of motion that movement was limited by pain.  

As the RO has assigned the effective date of the award of 
increase for the right should disability using the date of 
claim, the Board will do likewise.  Consequently, an 
effective date of  November 14, 1994 is assigned for the 50 
percent disability evaluation for right shoulder disability.  
38 C.F.R. § 3.400(o).  

B.  Individual Unemployability

A total disability rating based on individual unemployability 
is in the nature of an increased rating, so the regulations 
generally applicable to increased ratings are also applicable 
to ratings based on individual unemployability.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

A total rating may also be provided where the evidence 
demonstrates such an exceptional or unusual disability 
picture concerning the veteran's service-connected 
disabilities with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  

In this case, the veteran filed a claim specifically for non-
service-connected pension benefits in August 1994, in which 
he did not mention his service-connected right shoulder 
disability at all; he only mentioned his psychiatric 
disability.  This claim was followed by a VA form 21-527 
filed in November 1994 to support the claim for pension.  The 
January 1995 claim for increase did not indicate that the 
veteran was unable to work due to what was then his sole 
service-connected disability of the right shoulder.  The 
claim for non-service-connected pension was granted in a 
March 1995 rating decision.

Thereafter, in a statement received on May 26, 1995 the 
veteran stated that his right shoulder and hand disabilities 
severely restricted his job accomplishment in the heavy 
construction industry in which he had been employed for many 
years, and contained the statement, "I am unemployable."  
This may be considered an informal claim for TDIU, which was 
followed by a formal claim for TDIU filed in April 1996.  
Thus, the date of the claim for TDIU is May 26, 1995, which 
is after the current effective date of the award of TDIU.  

The RO, however, has assigned an effective date of January 
30, 1995 for the TDIU rating on the basis that this is the 
earliest date on which entitlement is shown, that is, the 
date of the 50 percent rating for the right shoulder 
disability.  The Board will do likewise and, as the Board has 
assigned an effective date of November 14, 1994 for the 50 
percent rating for the right shoulder disability, it will 
also assign an effective date of November 14, 1994 for the 
TDIU rating.  

The record does not support assignment of an effective date 
earlier than November 14, 1994, however. In this case, 
although no VA examiner has specifically indicated that the 
veteran is unable to work because of his right shoulder 
impairment, the three letters from a private orthopedic 
surgeon - in January 1997, December 2001, and June 2003 - 
all specifically state that the veteran was unemployable due 
to the effects of his right shoulder and right hand 
disabilities.  

The record shows that prior to the current effective date of 
November 14, 1994 for the 50 percent rating for the right 
shoulder disability, the veteran's only service-connected 
disability was his right shoulder disability, and it was 
rated 0 percent.  Even though the veteran reported on his 
claim form for a TDIU, received in April 1996, that he last 
worked in February 1994, and asserted in his statement 
received on May 26, 1995, that he was unemployable due to his 
shoulder disability, the shoulder disability was rated as 
noncompensable prior to November 14, 1994 and, hence, cannot 
form the basis for assignment of a TDIU rating.  

III.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the present case, VA satisfied its duty to notify 
regarding the service connection claim by means letters from 
the agency of original jurisdiction (AOJ) to the appellant in 
January 2004 and December 2004.  The January 2004 letter 
informed the appellant of what evidence was required to 
reopen his service connection claim, and of his and VA's 
respective duties for obtaining evidence.  The December 2004 
letter informed him of what evidence was required to 
substantiate his service connection claim "on the merits."  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  

The Board acknowledges that the required notice concerning 
the service connection claim was not provided before the 
adverse decision in September 1999.  In this case, however, 
the unfavorable RO decision that is the basis of this appeal 
was already decided - and appealed - before the section 
5103(a) notice requirements were enacted in November 2000.  
The Court acknowledged in Pelegrini at 120 that where, as 
here, the section 5103(a) notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process, 
which he has received.   

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Although the veteran has not been 
notified of the information and evidence necessary to 
establish the downstream elements of a rating and the 
effective date for a rating, as required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), any error in that 
regard is moot, inasmuch as no rating or effective will be 
assigned since the claim for service connection has been 
denied.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity, including at a hearing, to 
participate effectively in the processing of his claim and 
appeal.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide his 
appeal of that claim.  

The issues concerning the effective dates of the awards for 
the right shoulder and TDIU were raised in a notice of 
disagreement.  The Board notes that VAOPGCPREC 8-2003 held 
that, if, in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  In this case, the RO followed the 
section 7105 procedures, and the veteran and his attorney had 
ample opportunity to present evidence and argument in support 
of the appeal for earlier effective dates for these awards.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded several VA compensation 
examinations, and VA and private treatment records covering 
the entire period of the appeal have been received.  

The Board acknowledges that the November 2004 remand 
instructed that the veteran be scheduled for an examination 
by a board of three psychiatrists to obtain an opinion 
concerning the diagnosis and whether it was related to the 
veteran's active military service.  The July 2006 report by 
the board of three psychiatrists, however, stated that it was 
the medical opinion of the panel members that interview of 
the veteran was not necessary for the determination required.  
Consequently, as the three psychiatrists concluded that 
examination of the veteran was not necessary to give the 
requested opinion, the Board concludes that remand for an 
examination would serve no useful purpose.  Cf. Stegall v. 
West, 11 Vet. App. 268 (1998) (remand by the Court or the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders).  

The veteran has not identified any additional evidence that 
is pertinent to his claims and that should be obtained.  No 
further development action is necessary.  


ORDER

Service connection for a nervous disorder is denied.

An effective date of November 14, 1994 for the award of a 
50 percent evaluation for a right shoulder disability is 
granted.

An effective date of November 14, 1994 for the award of a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU) is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


